MEMORANDUM OPINION

                                           No. 04-12-00381-CR

                                         IN RE Vicente REYES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 11, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 22, 20122, Relator Vicente Reyes filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on a pro se Judicial Notice request. However,

counsel has been appointed to represent Relator in the criminal proceeding pending in the trial

court for which he is currently confined.             A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions filed with regard to a criminal proceeding in which the defendant is represented

by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its

discretion by declining to rule on Relator’s pro se request filed in the criminal proceeding

1
 This proceeding arises out of Cause No. 2006CR6988, styled State of Texas v. Vicente Reyes, Jr., pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                               04-12-00381-CR


pending in the trial court. Accordingly, the petition for writ of mandamus is denied. TEX. R.

APP. P. 52.8(a).


                                                  PER CURIAM

DO NOT PUBLISH




                                            -2-